Citation Nr: 1422660	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-30 913	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder injury.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a head injury.  

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left ear hearing loss.  

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral knee and ankle disabilities.  

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an eye disability.  

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for loss of teeth for VA treatment purposes.  

8.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a shell fragment wound of the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal currently resides with the RO in Houston, Texas.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in San Antonio, Texas.  A transcript of that hearing has been associated with his claims folder.  The Veteran waived agency of original jurisdiction (AOJ) review of the written statement of a friend submitted at the time of the personal hearing and since issuance of the statement of the case.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  At the May 2011 personal hearing, after perfecting his appeal of the denial of his claim of entitlement to service connection for tinnitus but prior to the promulgation of a Board decision, the Veteran notified VA that he wanted to withdraw this appeal.  

2.  At the May 2011 personal hearing, after perfecting his appeal of the denial of his application to reopen his claim of entitlement to service connection for a right shoulder injury but prior to the promulgation of a Board decision, the Veteran notified VA that he wanted to withdraw this appeal.  

3.  At the May 2011 personal hearing, after perfecting his appeal of the denial of his application to reopen his claim of entitlement to service connection for residuals of a head injury but prior to the promulgation of a Board decision, the Veteran notified VA that he wanted to withdraw this appeal.  

4.  At the May 2011 personal hearing, after perfecting his appeal of the denial of his application to reopen his claim of entitlement to service connection for left ear hearing loss but prior to the promulgation of a Board decision, the Veteran notified VA that he wanted to withdraw this appeal.  

5.  At the May 2011 personal hearing, after perfecting his appeal of the denial of his application to reopen his claim of entitlement to service connection for bilateral knee and ankle disabilities but prior to the promulgation of a Board decision, the Veteran notified VA that he wanted to withdraw this appeal.  

6.  At the May 2011 personal hearing, after perfecting his appeal of the denial of his application to reopen his claim of entitlement to service connection for an eye disability but prior to the promulgation of a Board decision, the Veteran notified VA that he wanted to withdraw this appeal.  

7.  At the May 2011 personal hearing, after perfecting his appeal of the denial of his application to reopen his claim of entitlement to service connection for loss of teeth for VA treatment purposes but prior to the promulgation of a Board decision, the appellant notified VA that he wanted to withdraw this appeal.  

8.  A July 2002 rating decision most recently denied the Veteran's claim of service connection for residuals of a shell fragment wound of the right leg; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

9.  Evidence received since the time of the final July 2002 rating decision is cumulative of that at the time of the prior final denial of the claim of service connection for residuals of a shell fragment wound of the right leg.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal as to the application to reopen the claim of entitlement to service connection for a right shoulder injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

3.  The criteria for withdrawal of a Substantive Appeal as to the application to reopen the claim of entitlement to service connection for residuals of a head injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for withdrawal of a Substantive Appeal as to the application to reopen the claim of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for withdrawal of a Substantive Appeal as to the application to reopen the claim of entitlement to service connection for bilateral knee and ankle disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

6.  The criteria for withdrawal of a Substantive Appeal as to the application to reopen the claim of entitlement to service connection for an eye disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

7.  The criteria for withdrawal of a Substantive Appeal as to the application to reopen the claim of entitlement to service connection for loss of teeth for VA treatment purposes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

8.  The July 2002 rating decisions is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

9.  New and material evidence has not been submitted sufficient to reopen a claim of service connection for residuals of a shell fragment wound of the right leg.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the May 2011 personal hearing, after perfecting his appeal of the denial of his claim of entitlement to service connection for tinnitus and the denial of his application to reopen his claims of entitlement to service connection for a right shoulder injury, residuals of a head injury, left ear hearing loss, bilateral knee and ankle disabilities, an eye disability and loss of teeth for VA treatment purposes, but prior to the Board's issuance of a final decision, the Veteran notified VA that he wished to withdraw the appeal of the denial of these claims.  The Board finds that this testimony, which has been transcribed into a writing that has been associated with the claims file, clearly articulated the Veteran's intent to withdraw from appellate status these claims.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (the transcript of a personal hearing may act as a substantive appeal).  

The Board thus finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  As such, the Board does not have jurisdiction to review them and the claims of entitlement to service connection for tinnitus and to reopen claims of entitlement to service connection for a right shoulder injury, residuals of a head injury, left ear hearing loss, bilateral knee and ankle disabilities, an eye disability and loss of teeth for VA treatment purposes and they are dismissed.  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to applications to reopen, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

In this regard, the Board finds that September 2005 and November 2005 letters, issued prior to the February 2006 rating decision, along with the January 2007 letter provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess and notice of the reason for the prior denial of the claim as required by the Court in Kent, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the February 2006 rating decision, the Board finds that providing the Veteran with adequate notice in the above letters followed by a readjudication of the claim in the September 2008 statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the acting VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his attempt to reopen a claim for service connection for residuals of a shell fragment wound of the right leg.  Therefore, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the duty to assist, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records.  This includes the Veteran's service treatment records and his records from the San Antonio VA Medical Center.  

The Board also finds that VA's statutory duty to assist a claimant in the development of the previously finally denied claim of service connection for residuals of a shell fragment wound of the right leg by providing him with a VA examination does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the Veteran has not submitted new and material evidence here and therefore a VA examination with medical opinion is not required with respect to this claim.  Therefore, although the Veteran was provided a VA orthopedic examination in July 2008, the adequacy of that examination need not be addressed.  

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's record including in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran and his representative contend, in substance, that the Veteran sustained a shell fragment wound to his upper right leg while serving in Vietnam and that he has current residuals of that in-service injury. 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a July 2002 rating decision most recently denied the Veteran's claim of service connection for residuals of a shrapnel wound of the right leg and he did not appeal that denial.  Moreover, while in August 2002 VA received a statement in support of claim from the Veteran requesting another VA examination, the Board finds that the record does not show that in the first post-rating decision year the Veteran filed with VA statements or evidence that could constitute new and material evidence as to this claim.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the Board finds that the July 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The July 2002 rating decision denied the Veteran's claim of service connection for residuals of a shrapnel wound of the right leg, finding that it had not been incurred in or caused by his military service.  The RO reached this conclusion because, despite the Veteran's written statements regarding his alleged injury and those of two friends, the objective record did not show incurrence of any shrapnel wound in service or residuals thereof, nor did his personnel records and DD 214 indicate he was awarded a Purple Heart medal.  

Since this final decision, VA has received additional VA treatment records as well as written statements from the Veteran and a friend who served with him in Vietnam and a transcript of the his testimony at his May 2011 hearing in support of the claim.  

As to the treatment records, it shows the Veteran's continued post-service complaints and/or treatment for right leg problems.  Several of the treatment records contained the Veteran's self-reported history of having sustained a right leg shell fragment wound in Vietnam.  However, the Board notes that similar claims by the Veteran and/or a history are found in the medical records that the RO had before it at the time of the final July 2002 rating decision.  Moreover, and most importantly, the records do not show objective evidence of an in-service shell fragment wound and/or a relationship between a current disability and that in-service injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Therefore, the Board finds that this additional evidence is cumulative of evidence previously considered and therefore it is not new and material.  38 C.F.R. § 3.156(a).

As to the written statements from the Veteran and his representative as well as his testimony at the May 2011 hearing, these statements and testimony amount to nothing more than their continued claims that the Veteran sustained a shell fragment wound to his right leg while serving in Vietnam and are redundant and cumulative of evidence of record at the time of the July 2002 rating decision.  

With regard to the Veteran's friend's written statement that he served with the Veteran in service and had been told of his right leg shrapnel wound, the Board notes that other friends submitted similar written statements at the time of the July 2002 rating decision, and such statements were considered in that decision.  Moreover, the Veteran's friend has not provided any details that were not advanced and/or considered at the time of the July 2002 rating decision.  Consequently, the Board finds that this evidence is also cumulative and redundant of the evidence of record at the time of the July 2002 rating decision and not new and material evidence.  38 C.F.R. § 3.156(a).

Therefore, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran, his friend, and his representative continue to claim that he has current residuals of an in-service shrapnel wound to the right leg is not new evidence within the context of 38 C.F.R. § 3.156(a).  Thus, because no new and material evidence has been received, the claim is denied.

Lastly, because the claimant has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

The appeal of the denial of service connection for tinnitus is dismissed.  

The appeal of the denial to reopen a claim of entitlement to service connection for a right shoulder injury, is dismissed.

The appeal of the denial to reopen a claim of entitlement to service connection for residuals of a head injury, is dismissed.

The appeal of the denial to reopen a claim of entitlement to service connection for left ear hearing loss, is dismissed.

The appeal of the denial to reopen a claim of entitlement to service connection for bilateral knee and ankle disabilities, is dismissed.  

The appeal of the denial to reopen a claim of entitlement to service connection for an eye disability, is dismissed.

The appeal of the denial to reopen a claim of entitlement to service connection for loss of teeth for VA treatment purposes, is dismissed.

The application to reopen a claim of entitlement to service connection residuals of a shell fragment wound of the right leg is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


